DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lennie A. Bersh on 05/06/2022.
The application has been amended as follows: 
In claim 1, line 15, change “Jim” to “J/m”.
In claim 5, line 17, change “Jim” to “J/m”.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5, Bouldin et al. (US 2004/0080072 A1, cited in IDS) teaches a composite material that is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid waste having a first volume and a liquid content, preprocessing the municipal solid waste having the first volume and liquid content into a second volume of municipal solid waste, wherein the second volume is smaller than the first volume, inserting the second volume of municipal solid waste into a hydrolyzer, processing the municipal solid waste within the hydrolyzer when the hydrolyzer has a steam filled outer jacket at a prescribed pressure and temperature, and removing the processed municipal solid waste from the interior of the hydrolyzer [0024, 0028], wherein the preprocessing the municipal solid waste consists of shredding and grinding the municipal solid waste [0016, 0017, 0035] that reduces the particle size of municipal solid waste to a smaller particle size [0017] and smaller volume [0035], and dewatering the shredded and ground municipal solid waste [0016-0018, 0035] in order to uniformly hydrate it [0018, 0035], wherein the method optionally further comprises drying the composite material that was removed from the interior of the hydrolyzer [0027, 0032], optionally extruding the composite material and forming a block thereof [0027, 0032], and/or optionally molding the extruded processed municipal solid waste into a block or other useful article [0027], which reads on a plastic composition consisting essentially of inorganic matter, plastic matter, and non-plastic organic matter, wherein the plastic composition is optionally an extrudate, wherein optionally the inorganic matter, the non-plastic organic matter and the plastic matter are homogeneously dispersed in a continuous medium of the plastic composition.
Bouldin does not teach that the composite material consists essentially of 1 weight percent to 50 weight percent of inorganic matter based on a total weight of the plastic composition, 15 weight percent to 35 weight percent of plastic matter based on the total weight of the plastic composition, and a remainder of non-plastic organic matter, wherein the non-plastic organic matter consists essentially of cellulose, hemicellulose, lignin, or any combination thereof, wherein essentially all caps between the non-plastic organic matter and the continuous medium, essentially all gaps between the plastic matter and the continuous medium, and essentially all gaps between the inorganic matter and the continuous medium are less than 0.1 micrometers in width, wherein the plastic composition has a notched izod impact above 12 J/m, and has a surface energy of at least 40 dyne/cm, and wherein a sample of the plastic composition that has been subjected to injection molding, has at least two of the following: tensile strength of above about 2.7 MPa, tensile modulus of above about 600 MPa, flexural modulus above about 690 MPa, flexural strength above about 5.6 MPa, and Charpy Impact above about 1.5 KJ/m2. Although Gidarakos et al. (Gidarakos et al., “Municipal solid waste composition determination supporting the integrated solid waste management system in the island of Crete”, Waste Management, 2006, vol. 26, p. 668-679, cited in IDS and made of record on 11/08/2018) teaches MSW from Salonica in 1998 that consists of 26.6% putrescible, 29% paper, 9% inert + misc., 9% LWTR, 1% aluminium, 3.4% metals, 18% plastics, and 4% glass (p. 669, Table 1), and MSW from Crete (p. 672, l. 1-11) in 2003-2004 (p. 673, l. 11-13) consists of 39.15% food waste, 19.94% paper, 16.85% plastics, 5.87% misc., 5.33% glass, 5.24% LWTR, 3.51% metals, 2.67% inert, and 1.44% aluminium (p. 674, Fig. 4), wherein MSW is municipal solid waste (p. 668, Abstract), putrescibles are food stuff, leaves, etc. (p. 669, l. 14), paper is all kinds of paper, magazines, newspapers, books, packaging materials, and cardboard (p. 672, l. 4-5), inert is stones, ground construction, and demolition wastes (p. 672, l. 13-14), misc. is nappies, sanitary napkins, and materials that do not fit in any categories (p. 672, l. 15-16), and LWTR is leather, wood, textiles, and rubber (p. 672, right, l. 8), which suggests wherein the plastic composition consists essentially of 17.4 weight percent or 12.95 weight percent (9+1+3.4+4=17.4 or 5.33+3.51+2.67+1.44=12.95) of inorganic matter based on a total weight of the plastic composition, 18 or 16.85 weight percent of plastic matter based on the total weight of the plastic composition, and a remainder of non-plastic organic matter, wherein the non-plastic organic matter consists essentially of cellulose, hemicellulose, lignin, or any combination thereof, the Declaration under 37 CFR 1.132 filed on 04/07/2022 provides evidence that if Gidarakos’s municipal solid waste was used to substitute for Bouldin’s municipal solid waste, the resulting composite material would not be substantially similar to the claimed plastic composition, would not be able to be prepared by extruding it through an extruder, and therefore would not have the claimed properties. The claim limitation “wherein the plastic composition is an extrudate” is interpreted as “wherein the plastic composition is prepared by extruding the plastic composition through an extruder”. Specifically, the Declaration recites that two modified samples of Bouldin’s composite materials were prepared by supplementing a sample of Bouldin’s composite material with heterogeneous plastic matter and inorganic matter to reach the amounts of 17.4 or 12.95 weight percent of inorganic matter based on a total weight of the composite material, 18 or 16.85 weight percent of plastic matter based on the total weight of the composite material, and a remainder of non-plastic organic matter (p. 4-6). The Declaration recites that when the modified samples of Bouldin’s composite material were tested to determine if they could be processed by an extruder to form an extrudate comprising the composite material, the composite material clogged the extruder, was burned in the extruder, and turned into a black mess (p. 6). Based on this evidence, if Gidarakos’s municipal solid waste was used to substitute for Bouldin’s municipal solid waste, the resulting composite material would not be able to be prepared by extruding it through an extruder, would not be substantially similar to the claimed plastic composition, and therefore would not have the claimed properties. It therefore would not meet the limitation wherein the plastic composition is an extrudate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767